JUDGMENT

This Court, having received and reviewed the United States Department of Commerce, International Trade Administration’s (“Commerce”) Final Results of Redetermination Pursuant to Court Remand (“Remand Results”), NSK LTD. v. United States, 27 CIT_, 277 F. Supp. 2d 1332 (2003), comments of NTN Corporation, NTN Bearing Corporation of America, American NTN Bearing Manufacturing Corporation, NTN Driveshaft, Inc. and NTN-Bower Corporation and Commerce’s response, holds that Commerce duly complied with the Court’s remand order, and it is hereby
ORDERED that the Remand Results filed by Commerce on September 25, 2003, are affirmed in their entirety; and it is further
ORDERED that since all other issues have been decided, this case is dismissed.